[losangelesleaseamend001.jpg]
TENTH AMENDMENT TO LEASE AGREEMENT This Tenth Amendment to Lease Agreement (this
"Tenth Amendment'o)o dated as of JuneQ,2015 (the "Amendment Date"), and
effective as of JuneVt ,20t5 (the "Effective Date"), for reference purposes
only, is entered into by and between the University of Southem California, a
Califomia non-profit public benefit corporation ("Landlord") and Response
Genetics, Inc., a Delaware corporation ("Tenant"). RECITALS A. Health Research
Association, Inc., a California non-profit public benefit corporation ("Original
Landlord"), and Tenant entered into an Office Lease Agreement dated as of
September 16, 2004, as amended by that certain First Amendment to Office Lease
dated February 1,2006, as further amended by that certain Second Amendment to
Lease Agreement dated as of January 28,2010, as further amended by that certain
Third Amendment to Lease Agreement dated as of March 37,2010, as further amended
by that certain Fourth Amendment to Lease Agreement dated March 4,2011, as
further amended by that certain Fifth Amendment to Lease Agreement dated August
19,2011, as further amended by that certain Sixth Amendment to Lease Agreement
dated August 30,2011, as firther amended by that certain Seventh Amendment to
Lease Agreement dated May 7,2012, as further amended by that certain Eighth
Amendment to Lease Agreement dated June 28, 2012, and as further amended by that
certain Ninth Amendment to Lease Agreement dated February 3,2014 (collectively,
the "Lease"), for those certain premises known as Suites
400,40I,402,403,404,405,406,410,600, and 700 (collectively, the 'oPremises"),
located at 1640 Marengo Blvd., Los Angeles, California 90033, all as more
particularly set forth in the Lease. B. Landlord is successor in interest to
that of Original Landlord; C. Tenant wishes to exercise Tenant's right to extend
t the duration of the Lease for a term commencing on July 1,2015 and terminating
on June 30, 2016. NOW THEREFORE, for good and valuable consideration received to
the full satisfaction of the parties hereto, Landlord and Tenant do hereby
covenant and agree as follows: 1. Recitals. The foregoing recitals are hereby
incorporated into and made a part of this Tenth Amendment by this reference.
4\4# N\



--------------------------------------------------------------------------------



 
[losangelesleaseamend002.jpg]
2. Definitions. All capitalized terms in this Tenth Amendment (including the
Recitals), shall have the same meanings ascribed thereto in the Lease, unless
otherwise provided for herein. 3. Term. Pursuant to Tenant's right to extend the
term of the Lease as provided in the Section 3 of the Ninth Amendment to Lease
Agreement, the Term of the Premises is hereby extended to June 30,2016. 4. Base
Rent. The monthly Base Rent for the period commencing on July I,20I5 and
throughout the duration of the Term of this Lease shall be due and payable on
the first day of each month and shall be in the sum of Sixty-Five Thousand and
Forty-Seven Dollars and No Cents ($65,047). 5. Overstandard Tenant Use. Landlord
acknowledges and consents to Tenant's installation of three additional
transformers on the Premises (the "Transformers"). In lieu of the separate
metering requirements in Section 6.2 of the Lease as it pertains to two of the
three Transformers, Landlord and Tenant agree that Tenant shall pay Landlord a
flat fee of $1,000.00 each month for such overstandard usage of power plus the
actual cost of the third transformer per the monthly electrical reading
(together the "Supplemental Power Fee"). Landlord shall have the right to
require Tenant to remove the Transformer at Tenant's sole cost and expense;
provided, however, upon removal of the Transformer, Tenant shall no longer be
required to pay Landlord the Supplemental Power Fee. 6. Effect of Tenth
Amendment. The Lease shall be deemed amended by this Tenth Amendment. Except as
specifically modifred by this Tenth Amendment, all of the terms and conditions
of the Lease shall continue in full force and effect. In the event of any
conflict between the terms of this Tenth Amendment and the terms of the Lease,
the terms of this Tenth Amendment shall prevail. 7. Counterparts. This Tenth
Amendment may be executed simultaneously in one (1) oÍ more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one (1) and the same instrument. Each party may execute a facsimile counterpart
signature page, which shall constitute a valid and binding obligation of the
party signing such facsimile counterpart. Any party signing by facsimile agrees
promptly to furnish to the other party, upon request, an original counterpart of
this Tenth Amendment. 8. Entire Agreement. This Tenth Amendment and the Lease
contains the entire understanding and agreement between the parties relating to
the matters covered hereby and supersedes all prior or contemporaneous
negotiations, affangements, agreements, understandings, representations, and
statements, whether oral or written, with respect to the matters covered hereby,
all of which are merged herein and shall be of no further force or effect
whatsoever. [Signature Page to Follow] ,\,x/ $s



--------------------------------------------------------------------------------



 
[losangelesleaseamend003.jpg]
IN WITNESS V/HEREOF, Landlord and Tenant have executed this Tenth Amendment as
of the day and year first above written. Landlord UNIVERSITY OX' SOUTHERN
CALIFORNIA a California non-profit public benefit corporation By: N Its: Tenant
RESPONSE GENETICS, INC., By: Name: Its: /' Cr'-¡



--------------------------------------------------------------------------------



 
[losangelesleaseamend004.jpg]
AMENDMENT TO LEASE OF PARKING SPACES This Amendment to Lease of Parking Spaces
(this "Parking Amendment"), dated and effective as of May ( ,2015 (the
"Effective Date"), for reference purposes only, is entered into by and between
the University of Southern California, a California non-profit public benefit
corporation ("Landlord") and Response Genetics, Inc., a Delaware corporation
("Tenant"). RECITALS A. Landlord and Tenant are parties to that certain Lease of
Parking Spaces Agreement dated as of February 3,2014 (the "Lease"), pursuant to
which Tenant leases from Landlord up to forty-four (44) parking spaces within
that certain parking lot located at the corner of Mission Avenue andZonal
Avenue, Los Angeles, commonly referred to as "Lot 7L". B. Subject to the terms
and conditions set forth in this Parking Amendment, Landlord and Tenant desire
to amend the terms of the Lease. NO\il THEREFORE, for good and valuable
consideration received to the full satisfaction of the parties hereto, Landlord
and Tenant do hereby covenant and agree as follows: l. Recitals. The foregoing
recitals are hereby incorporated into and made a part of this Parking Amendment
by this reference. 2. Definitions. All capitalized terms in this Parking
Amendment (including the Recitals), shall have the same meanings ascribed
thereto in the Lease, unless otherwise provided for herein. 3. Lease: Use.
Effective as of the Effective Date, the first sentence in Section 1.1 of the
Lease shall be deleted in its entirety and replaced with the following: "Subject
to the terms and conditions set forth in this Lease, Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord a total of twenty-eight (28)
unreserved parking spaces located in Lot 71 (collectively, the "Lot 7l Parking
Spaces"). 4. Rent. Effective as of the Effective Date, Rent shall be reduced to
One Thousand Nine Hundred and Sixty Dollars ($1960.00) per month at a.rate equal
to Seventy Dollars ($ZO.OO; per Lot 71 Parking Space. 5. Effect of Amendment.
The Lease shall be deemed amended by this Parking Amendment. Except as
specifically modified by this Parking Amendment, all of the terms and conditions
of the Lease shall continue in full force and effect. In the event of any
conflict



--------------------------------------------------------------------------------



 
[losangelesleaseamend005.jpg]
between the terms of this Parking Amendment and the terms of the Lease, the
terms of this Parking Amendment shall prevail. 6. Counterparts. This Parking
Amendment may be executed simultaneously in one (1) or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one (1) and the same instrument. Each party may execute a facsimile counterpart
signature page, which shall constitute a valid and binding obligation of the
party signing such facsimile counterpart. Any party signing by facsimile agrees
promptly to furnish to the other party, upon request, an original counterpart of
this Parking Amendment. 7. Entire Agreement. This Parking Amendment and the
Lease contains the entire understanding and agreement between the parties
relating to the matters covered hereby and supersedes all prior or
contemporaneous negotiations, affangements, agreements, understandings,
representations, and statements, whether oral or written, with respect to the
matters covered hereby, all of which are merged herein and shall be of no
further force or effect whatsoever. fSignature Page to Follow]



--------------------------------------------------------------------------------



 
[losangelesleaseamend006.jpg]
IN WITNESS V/HEREOF, Landlord and Tenant have executed this Parking Amendment as
of the day and year first above written. Landlord UNIVERSITY OF SOUTHERN
CALIFORNIA a California non-profit public benefit corporation By: Name: Its:
Tenant RESPONSE GENETICS, INC., r-ÇCt



--------------------------------------------------------------------------------



 